Citation Nr: 0505738	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-15 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial increased rating in excess of 10 
percent for residuals of a bilateral ovarian cystectomy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel






INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from 
June 1997 to June 2001.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which granted service connection for 
residuals of a bilateral ovarian cystectomy, with an initial 
rating of 10 percent. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran is seeking an initial increased rating in excess 
of 10 percent for the residuals of a bilateral ovarian 
cystectomy. In her August 2002 Notice of Disagreement and 
Form 9 Appeal to the Board, the veteran indicated that she 
underwent additional ovarian surgery in January 2001. 

The C-file contains treatment records and an ovarian surgery 
report for Fort Leonard Wood Hospital from January 2001. The 
treatment records were referred to in the July 2001 VA 
general medical examination, but they were not discussed and 
the C-file was not available for review at the time.

The December 2001 Rating Decision and the April 2003 
Statement of the Case did not indicate that the January 2001 
treatment records were considered by the RO, as they 
indicated that the treatment records were not of record. 

The additional evidence was incorporated into the record 
without waiver of initial RO review. As such, the record must 
be returned for initial consideration and preparation of a 
Supplemental Statement of the Case addressing the submitted 
evidence. See 38 C.F.R. §§ 19.29, 19.31 (2004).

The VA's duty to assist also requires that the veteran be 
afforded a VA examination with respect to her disability, 
which should take into account the records of the veteran's 
prior medical history as well as her current disability 
status before a decision concerning her appeal can be made. 
See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore v. 
Derwinski, 1 Vet. App. 401, 405 (1991). 

Therefore, in light of the foregoing, further development of 
the record is warranted prior to final appellate 
consideration. 

Accordingly, the case is remanded for the following actions:

1.	The RO should schedule the veteran an 
examination with a review of the complete C-file to 
determine the extent of the veteran's current 
residuals of a bilateral ovarian cystectomy 
condition. The examiner must render an opinion as 
to whether the veteran's symptoms require 
continuous treatment or whether her symptoms are 
not able to be controlled by continuous treatment. 
All indicated tests and studies must be performed, 
and any indicated consultations must be scheduled. 

2.	Thereafter, the RO should undertake any other 
indicated development, including review of the 
January 2001 ovarian surgery reports, and then 
readjudicate the issue of entitlement to an initial 
increased rating in excess of 10 percent for 
residuals of a bilateral ovarian cystectomy. If the 
benefits sought on appeal are not granted to the 
veteran's satisfaction, she and her representative 
must be furnished a Supplemental Statement of the 
Case and afforded an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




